Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-23 and 26-30 are pending.
Claims 1 was amended.
Claims 28-30 were added.
Claims 24 and 25 were cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, Bannister modified by Rossi teaches all of the limitations of the claim but does not explicitly teach or fairly suggest “wherein the actuator mechanism is capable of raising the movable framework relative to the column to an uppermost position in which the movable framework is above the upper end of the column; and wherein in the uppermost position the trend axis is above the upper end of the column”. Rossi is relied upon to teach a pivotally attached actuator and gas-spring rod but does not remedy the deficiencies of Bannister. Claim 1 is therefore allowable. Claims 2-23, 26, and 27 are also allowable since they require all of the limitations of the allowable base claim. 
With regards to claim 28, Bannister modified by Rossi teaches all of the limitations of the claim but does not explicitly teach or fairly suggest “the first stabiliser includes at least one hard end stop to prevent further extending or retracting motion of the first stabiliser when the elongate element of the first actuator is in a preset extended or retracted configuration respectively”. Rossi is relied upon to teach a pivotally attached actuator and gas-spring rod but does not remedy the deficiencies of Bannister. Claim 28 is therefore allowable. Claims 29 and 30 are also allowable since they require all of the limitations of the allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329. The examiner can normally be reached M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673